DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority from US Provisional Application 63/077,079 filed September 11th, 2020.
Information Disclosure Statement
The information disclosure statements filed 10/30/2020 and 04/04/2022 have been considered. 
Specification
The disclosure is objected to because of the following informalities:
Para [0018] line 6 recites “disorders such as PD”; it is unclear what PD stands for. Examiner recommends providing the long hand version followed by the acronym.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 each recite “an implantable pulse generator…configured to: generate a pulsed waveform …using at least one of a thresholding method and an optimization method”; it is unclear how a pulse generator can perform these processing steps because a pulse generator does not inherently have processing capabilities. Examiner recommends amending the claim with similar limitations presented in claim 8 that establishes memory and processing structure within the pulse generator.
Claims 2-7 and claims 16-20 respectively inherit this deficiency from claims 1 and 15. 
Claims 2, 9, and 16 each recite “wherein to generate a pulsed waveform that approximates colored nose using a thresholding method” in lines 2-3; it is unclear if this is a different pulsed waveform that approximates colored noise using a thresholding method than the one previously recited in the independent claim. Examiner recommends amending the claim to recite “wherein to generate the pulsed waveform that approximates colored nose using the thresholding method”.
Claims 3-5 inherit the same deficiencies of claim 2, claims 10-12 inherit the deficiencies of claim 9, and claims 17-18 inherit the deficiencies of claim 16. 
Claims 6, 13, and 19 each recite “where in to generate a pulsed waveform that approximates colored noise using an optimization method” in lines 2-3; it is unclear if this is a different pulsed waveform approximated by an optimization method than the one previously recited in the independent claim. 
Claims 7, 14, and 20 respectively inherit this deficiency from claims 6, 13, and 19. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Bornzin et al. (US 2018/0169372 A1) herein after Bornzin.
Regarding claims 1, 8, and 15, Bornzin teaches a method and an implantable neurostimulation system (fig. 1) comprising: 
an implantable stimulation lead (fig. 1: lead 110) comprising a plurality of contacts (fig. 1: electrodes 111); and 
an implantable pulse generator/processor (fig. 1: IMD 150 and processor 215) communicatively coupled to the stimulation lead (fig. 1: IMD 150 is connected to lead 110) and the processor comprising:
 a memory device (fig. 2: memory device 201); and 
a processor coupled to the memory device (fig. 2: memory 210 is connected to processor 215)
 the implantable pulse generator/processor configured to:
generate a pulsed waveform that approximates colored noise using at least one of a thresholding method and an optimization method (Para [0078] “The pink noise signal includes a plurality of pulses that approximate true pink noise” and Para [0004] “apply thresholding to the filtered pink noise” and Para [0004] “apply thresholding to the filtered pink noise”); and
cause stimulation to be delivered by the stimulation lead based on the pulsed waveform (Para [0004] “cause stimulation to be delivered by the stimulation lead based on the final pink noise signal”).
Regarding claims 2, 9, and 16, Bornzin further teaches wherein to generate a pulsed waveform that approximates colored noise using a thresholding method, the implantable pulse generator is configured to: 
filter white noise in the frequency domain to generate a continuous colored noise signal (Para [0057] “the white noise generated at block 302 is filtered to create pink noise by weighing the frequency content of the white noise”);
convert the continuous colored noise signal to the time domain (Para [0057] “For example, when using a FFT filter, a FFT is applied to the signal, the transformed signal in multiplied by 1/f.sup.α symmetrically about the Nyquist frequency (e.g., 5000 Hertz (Hz)) in the frequency domain, and the inverse FFT is applied to return to the time domain”);
normalize the time domain signal (Para [0058] “a high pass filter is applied to the pink noise generated at block 304 to eliminate low frequency content. For example, the pink noise generated at block 304 may be filtered both forwards and backwards using a 120 Hz Butterworth filter.”); and 
apply thresholding to the normalized signal to generate discrete cathodic and anodic pulses (Para [0059] “thresholding is applied to the high pass filtered pink noise generated at block 306. Specifically, thresholding is applied such that only positive and negative values exceeding a predetermined threshold remain, and all other values are replaced with a midpoint of the pink noise”).
Regarding claims 3, 10, and 17, Bornzin further teaches 
wherein the implantable pulse generator is further configured to limit a pulse width of each of the discrete cathodic and anodic pulses (Para [0070] “a modified final pink noise signal in which the pulse width of each pulse is set equal to a predetermined width (e.g., 4). FIG. 22 is a graph 2200 showing the frequency content of the modified final pink noise signal of graph 2100.”).
Regarding claims 4, 11, and 18, Bornzin further teaches 
wherein to filter white noise in the frequency domain to generate a continuous colored noise signal, the implantable pulse generator is configured to filter white noise to generate a continuous pink noise signal (Para [0057]).
Regarding claims 5, 12, and 18, Bornzin further teaches
wherein to filter white noise in the frequency domain to generate a continuous colored noise signal, the implantable pulse generator is configured to filter white noise to generate a continuous brown pink noise signal (Para [0057] “For example, when using a FFT filter, a FFT is applied to the signal, the transformed signal in multiplied by 1/f.sup.α symmetrically about the Nyquist frequency (e.g., 5000 Hertz (Hz)) in the frequency domain, and the inverse FFT is applied to return to the time domain. FIG. 5 is a graph 500 showing an example of white noise filtered using a 1/f.sup.α filter.”: the filtered noise covers both pink to brown noise via a change in the alpha variable).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bornzin in view of Mustakos et al. (US 2019/0329040 A1) herein after Mustakos.
Regarding claims 6, 13, and 19, Bornzin teaches the devices and method of claims 1, 8, and 15, but does not explicitly teach wherein to generate a pulsed waveform that approximates colored noise using an optimization method, the implantable pulse generator is configured to: set initial values for a plurality of parameters of a pulse pattern; and apply optimization to the initial values to identify updated values for the plurality of parameters that cause the pulse pattern to approximate colored noise.
However, Mustakos discloses in a similar implantable neuromodulation device, an iterative process of determining stimulation parameters (Para [0113]) by first setting an initial value for the stimulation parameter (see fractionalizations of the plurality of electrodes Para [0121]) and then optimizing those parameters by translating the first values to the second values (Para [0121]) using a sum of least squares optimization method (Para [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the devices and method of Bornzin to instead use an optimization method as described by Mustakos to create the approximate colored noise values of a plurality of parameters in Bornzin because doing so would make the system more efficient and accurate for delivering stimulation (Para [0004]). 
Regarding claim 7, 14, and 20, Bornzin further defines the plurality of parameters as:
i) polarity of a leading pulse (Para [0065]), ii) pulse width (Para [0047]), iii) pulse amplitude (Para [0047]), iv) number of pulses per second (Para [Para [0047]), and v) pulse timing (Para [0047]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vallejo et al. (US 2018/0185645 A1) relates to a waveform generation module that delivers noise signals that includes pink noise (see para [0056]).
DeRidder et al. (US 2015/0290460 A1) relates to generating noise waveforms to treat Alzheimer’s. 
Guiffrida et al. (US Patent 9,314,190 B1) relates to optimizing DBS settings for a plurality of setting parameters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792